IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00314-CR
                               No. 10-14-00315-CR

LAMARCOS RASHUN LIGGINS,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                         From the 278th District Court
                              Walker County, Texas
                        Trial Court Nos. 26457 and 26459


                         MEMORANDUM OPINION


         Appellant LaMarcos Rashun Liggins pleaded guilty pursuant to a plea

agreement to two burglaries of a habitation. See TEX. PENAL CODE ANN. § 30.02 (West

2011).    The trial court deferred an adjudication of guilt and placed Liggins on

community supervision for ten years.     The State later moved to proceed to an

adjudication of guilt. The amended motion in each case alleged that Liggins violated

his conditions of community supervision by, among other things, committing a new
burglary offense and violating his curfew.         Liggins pled “not true” to all of the

allegations. The trial court found that Liggins did violate his conditions of community

supervision by committing a new burglary and by violating his curfew. Accordingly,

the trial court adjudicated Liggins guilty and sentenced him to fifteen years’

imprisonment in each case, to be served concurrently.

        Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), Liggins’s court-appointed appellate counsel filed a brief and motion to

withdraw, stating that his review of the record yielded no grounds of error upon which

an appeal can be predicated. Counsel’s brief meets the requirements of Anders; it

presents a professional evaluation demonstrating why there are no arguable grounds to

advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008)

(“In Texas, an Anders brief need not specifically advance ‘arguable’ points of error if

counsel finds none, but it must provide record references to the facts and procedural

history and set out pertinent legal authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Liggins’s counsel has carefully discussed why, under controlling authority,

there is no reversible error in the trial court’s judgment. Counsel has informed this

Court that he has: (1) examined the record and found no arguable grounds to advance

on appeal; (2) served a copy of the brief and counsel’s motion to withdraw on Liggins;




Liggins v. State                                                                        Page 2
and (3) informed Liggins of his right to review the record and to file a pro se response. 1

See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3; see also

Schulman, 252 S.W.3d at 409 n.23.

          Liggins has filed a pro se response that raises two issues. 2 In his first issue,

Liggins contends that he received ineffective assistance of counsel because his counsel

failed to comply with his request to perform an independent investigation by contacting

certain witnesses, to investigate the scene of the alleged crime, to comply with his

request to retrieve his cell phones that were confiscated during his arrest,3 and to

adequately cross-examine the State’s witnesses. To overcome the strong presumption

that counsel’s actions and decisions were reasonably professional and motivated by

sound trial strategy, any allegation of ineffectiveness must be firmly founded in the

record, and the record must affirmatively demonstrate the alleged ineffectiveness. See

Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005); Thompson v. State, 9 S.W.3d
808, 813 (Tex. Crim. App. 1999). When the record is silent regarding the reasons for

counsel’s conduct, a finding that counsel was ineffective would require impermissible

speculation by the appellate court. Gamble v. State, 916 S.W.2d 92, 93 (Tex. App.—

Houston [1st Dist.] 1996, no pet.) (citing Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim.


1 The Court of Criminal Appeals has held that “‘the pro se response need not comply with the rules of
appellate procedure in order to be considered. Rather, the response should identify for the court those
issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.’” Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955 S.W.2d
693, 696-97 (Tex. App.—Waco 1997, no pet.)).

2 Liggins’s counsel states in his motion to withdraw that he provided Liggins a copy of the appellate
record, and Liggins’s pro se response cites to the record.

3   Liggins asserts that the cell phones contained exculpatory evidence.

Liggins v. State                                                                                 Page 3
Ohio App. 1994)). The record is silent in this case as to trial counsel’s reasons for his actions

and decisions. To conclude that trial counsel was ineffective would therefore call for

speculation, which we will not do. See Jackson, 877 S.W.2d at 771; Gamble, 916 S.W.2d at

93.   Liggins’s complaint about ineffective assistance of counsel is not an arguable

ground to advance in this appeal.

        In his second issue, Liggins contends that the trial court abused its discretion in

revoking his community supervision because the State failed to meet its burden of proof

in showing that he violated conditions of his community supervision. In a hearing on a

motion to revoke community supervision, the State must prove by a preponderance of

the evidence that a defendant violated the terms of his community supervision. Rickels

v. State, 202 S.W.3d 759, 763-64 (Tex. Crim. App. 2006).

        Liggins first complains that the State failed to prove that he committed a new

burglary because he has not been convicted of a new crime and because the State

presented no physical evidence placing him inside the residence that was burglarized.

But a defendant’s unexplained possession of property recently stolen in a burglary

permits an inference that the defendant is the one who committed the burglary. Poncio

v. State, 185 S.W.3d 904, 905 (Tex. Crim. App. 2006). Here, Liggins conceded in his

closing argument that he was “found in recent, unexplained possession of stolen

property.” And three witnesses each testified that the property identified as being in

Liggins’s possession was taken from their residence without permission on the night in

question. Our review of the record therefore reveals that the evidence presented at the

revocation hearing was sufficient to prove by a preponderance of the evidence that

Liggins v. State                                                                      Page 4
Liggins committed the new burglary offense. Liggins also complains that the State

failed to prove that he violated his curfew, but if the State’s proof is sufficient to prove

any one of the alleged community supervision violations, the revocation should be

affirmed. Pierce v. State, 113 S.W.3d 431, 436 (Tex. App.—Texarkana 2003, pet. ref’d).

Liggins’s complaint about the sufficiency of the evidence is therefore not an arguable

ground to advance in this appeal.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire

record, counsel’s brief, and Liggins’s pro se response and have found nothing that

would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.

Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that

it considered the issues raised in the briefs and reviewed the record for reversible error

but found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, the judgment of the trial

court is affirmed.

        In accordance with Anders, Liggins’s attorney has asked this Court for

permission to withdraw as counsel for Liggins. See Anders, 386 U.S. at 744, 87 S.Ct. at

1400; see also Schulman, 252 S.W.3d at 408 n.17 (quoting Jeffery v. State, 903 S.W.2d 776,

779-80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation,

the appointed attorney must file a motion to withdraw accompanied by a brief showing

Liggins v. State                                                                      Page 5
the appellate court that the appeal is frivolous.”)).               We grant counsel’s motion to

withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to

send a copy of this opinion and this Court’s judgment to Liggins and to advise him of

his right to file a petition for discretionary review.4 See TEX. R. APP. P. 48.4; see also

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App.

2006).




                                                         REX D. DAVIS
                                                         Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 23, 2015
Do not publish
[CR25]




4No substitute counsel will be appointed. Should Liggins wish to seek further review of this case by the
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or
must file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this opinion or from the date the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the petition for
discretionary review must be filed with the Clerk of the Court of Criminal Appeals. See id. at R. 68.3.
Any petition for discretionary review should comply with the requirements of rule 68.4 of the Texas
Rules of Appellate Procedure. See id. at R. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.

Liggins v. State                                                                                    Page 6